 1
 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
   JOHN SHIRELING, an individual; and          CASE NO. 17-cv-651-WQH-BGS
12 ANGELA SHIRELING, an individual,
                                               CASE NO. 18-cv-770-WQH-BGS
13                   Plaintiffs,
                                               ORDER GRANTING JOINT
14        v.                                   MOTION TO CONSOLIDATE
15 UNITED STATES OF AMERICA, et                Hon. William Q. Hayes
   al.,
16
                Defendants.
17
   ALLSTATE NORTHBROOK
18 INDEMNITY COMPANY AS
   SUBROGEE OF JOHN L.
19 SHIRELING,
20                   Plaintiff,
21        v.
22 UNITED STATES OF AMERICA,
23              Defendants.
24
25        Having considered the parties’ Joint Motion to Consolidate (ECF No. 16) in
26 Shireling v. United States, Case No. 17-cv-651-WQH-BGS, and good cause appearing,
27 the Court GRANTS the motion.
28                                         1
 1        IT IS HEREBY ORDERED that Case No. 17-cv-651-WQH-BGS is consolidated
 2 with Case No. 18-cv-770-WQH-BGS for all purposes. Shireling v. United States, Case
 3 No. 17-cv-651-WQH-BGS, shall be the lead case and all subsequent pleadings and
 4 motions shall be filed under that caption and case number. Plaintiffs shall file the
 5 Consolidated Complaint in the lead case within seven (7) days of the entry of this Order.
 6 The trial schedule for Shireling v. United States, Case No. 17-cv-651-WQH-BGS
 7 remains controlling.
 8        IT IS FURTHER ORDERED that upon filing of the Consolidated Complaint, the
 9 Clerk of the Court shall administratively close Allstate Northbrook Indemnity Co. v.
10 United States, Case No. 18-cv-770-WQH-BGS.
11
     Dated: November 29, 2018
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
